DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USP 7028761) and in view of Duke et al. (US PG Pub. 20070012430), hereinafter referred to as Duke.
Regarding Claim 1, Lee discloses a water-cooling radiator assembly, comprising: 
a liquid-receiving plate unit including: 

the first liquid chamber in fluid communication with the at least one liquid inlet (shown in figures 1 and 2), and a working liquid flowing into the first liquid chamber via the at least one liquid inlet (shown in figures 1 and 2) and 
a second liquid-receiving plate (130) internally defining a second liquid chamber (shown in figure 2, as the chamber is situated between the bottom plate (132) and the top plate (136)) and having at least one liquid outlet (138) provided thereon (shown in figure 2); and 
	the second liquid chamber in fluid communication with the at least one liquid outlet (shown in figures 1 and 2); 
at least one communicating pipe (120) communicably connected to between the first and the second liquid chamber (shown in figures 1 and 2); and 
	a first flow-disturbing unit (ribs, 115a) arranged in the first liquid chamber (shown in figures 2-4) with an upper side in contact with an inner surface of the first top plate member (“Top edges of the inner walls 115a, 115b are all hermetically connected to the cover 116 by suitable means, such as soldering”, col. 3 ll. 12-14) and a lower side in contact with an inner surface of the first bottom plate member (“a plurality of parallel, evenly spaced inner walls extends upwardly from the cooling plate 112 within the first cavity,”, col. 3 ll. 1-3 of Lee) and 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Wave-Shaped Flow-Disturbing Element)][AltContent: oval][AltContent: oval][AltContent: connector]
    PNG
    media_image1.png
    494
    595
    media_image1.png
    Greyscale

Duke Figure 10
	Duke, also drawn to a heat exchanger having a fin, teaches a flow-disturbing unit (158) is wave-shaped (as shown in figure 10) and each of the first wave-shaped flow-disturbing elements (shown in annotated figure 10) is formed with an elongate first flow-
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lee with the first flow-disturbing unit being wave-shaped and each of the first wave-shaped flow-disturbing elements is formed with an elongate first flow-disturbing structure located on one side of the first flow-disturbing element that extends into and is aligned with the first liquid passages, as taught by Duke, the motivation being that the fin is formed of a thin, single metal sheet for a less complex assembly, improved manufacturability and “the protrusions increase the rigidity of the top and bottom walls…the protrusions augment heat transfer in areas proximate to the top and bottom walls” (Para. 58).
Regarding Claim 3, a modified Lee further teaches a second flow-disturbing unit (134a as taught by Lee); and wherein 
the second liquid-receiving plate (130 as taught by Lee) includes a second top plate member (136 as taught by Lee) and a second bottom plate member (132 as taught by Lee), which are closed and connected to each other to define the second liquid chamber in between them (shown in figures 1-2 of Lee); and 
	the second flow-disturbing unit being arranged in the second liquid chamber (shown in figures 2 and 4 of Lee) with an upper side in contact with an inner surface of the second top plate member (“Top edges of the ribs 134a, 134b are all hermetically connected to the top plate 136 of the cap 135 by suitable means, such as soldering”, a plurality of parallel, evenly spaced ribs extends upwardly from the bottom plate 132 within the second cavity”, col. 3 ll. 40-42 of Lee). Lee fails to disclose the second flow-disturbing unit is wave-shaped.
	Duke, also drawn to a heat exchanger having a fin, teaches a flow-disturbing unit (158) is wave-shaped (as shown in figure 10, see also figure 4 wherein the numerals are given for reference). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the second flow-disturbing unit of Lee with wave-shape, as taught by Duke, the motivation being that the fin is formed of a thin, single metal sheet for a less complex assembly, improved manufacturability and “the protrusions increase the rigidity of the top and bottom walls…the protrusions augment heat transfer in areas proximate to the top and bottom walls” (Para. 58).
Regarding Claim 5, a modified Lee further teaches the second wave-shaped (see rejection of Claim 3, wherein Duke teaches the wave shaped fin) flow-disturbing unit includes a plurality of second wave-shaped flow-disturbing elements (shown in annotated figure 10) arranged in rows and lines (as taught by Duke, the fin having a plurality of rows and lines is shown in at least figures 1, 3, 6, 17-18, wherein the protrusion of figure 10 (166) is applicable to the complete fin sheet) to together define a plurality of second liquid (liquid taught by Lee) passages between them (as taught by Duke, shown in figure 10) and wherein each of the second wave-shaped flow-disturbing elements (shown in annotated figure 10) is formed with a second flow-disturbing 
Regarding Claim 6, a modified Lee further teaches any two directly adjacent first flow-disturbing elements in the same row having shapes that are inverted relative to each other (shown in annotated figure 10, wherein adjacent elements are inverted, wherein the left element faces upward and the right element faces downward);
and any two directly adjacent second wave-shaped flow-disturbing elements in the same row having shapes that are inverted relative to each other (shown in annotated figure 10, as Duke teaches the fin configuration for the first and second flow-disturbing elements). It is noted that the flow-disturbing elements of Duke are applied to both the first and second flow-disturbing elements as previously disclosed in Lee.
Regarding Claim 12, Lee further discloses the first liquid-receiving plate (110) includes at least one first opening penetrating the first top plate member (117, shown in figure 2); and the at least one communicating pipe (120) being correspondingly communicably connected at an end to the at least one first opening to communicate with the first liquid chamber via the at least one first opening (shown in figures 1-2).
Regarding Claim 13, Lee further discloses the second liquid-receiving plate (130) includes at least one second opening (133) penetrating the second bottom plate member (132, shown in figure 2); and the at least one communicating pipe (120) being correspondingly communicably connected at another end to the at least one second opening to communicate with the second liquid chamber via the at least one second opening (shown in figures 1 and 2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (USP 7028761) and in view of Duke et al. (US PG Pub. 20070012430) as applied in Claims 1, 3, 5-6 and 12-13 above and in view of Aoki et al. (US PG Pub. 20130201628) hereinafter referred to as Aoki.
Regarding Claim 16, although Lee discloses the first and second liquid-receiving plate, as well as the at least one communicating pipe, Lee fails to disclose the first and the second liquid-receiving plate as well as the at least one communicating pipe are made of a material selected from the group consisting of gold, silver, cooper, iron, titanium, aluminum and stainless steel and any alloy thereof. 
Aoki, also drawn to a heat exchanger, teaches a liquid-containing main body and a communication tube being made of aluminum (“Each of the tubes 10 to 80 and tank 90 is made of metal such as aluminum, for example”, Para. 21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lee with the first and second liquid-receiving plate, as well as the at least one communicating pipe being made of aluminum, as taught by Aoki, the motivation being that aluminum has a high level of thermal conductivity and therefore produce greater heat transfer required by the cooling device.         
Alternately, Lee discloses the claimed invention except for the first and the second liquid-receiving plate as well as the at least one communicating pipe are made of a material selected from the group consisting of gold, silver, cooper, iron, titanium, aluminum and stainless steel and any alloy thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the first 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763